353 S.W.3d 110 (2011)
Kent SPIES, Claimant/Respondent,
v.
ALTIVITY PACKAGING, Employer/Appellant.
No. ED 96390.
Missouri Court of Appeals, Eastern District, Division One.
October 18, 2011.
J. Bradley Young, St. Louis, MO, for appellant.
Mark T. Rudder, Steve Wolf, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L, RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Altivity Packaging (Employer) appeals the decision of the Labor and Industrial Relations Commission awarding temporary total disability benefits to its former employee, Kent Spies (Claimant).
*111 We have reviewed the briefs of the pa^ ties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The order of the trial court is affirmed in accordance with Rule 84.16(b).